Ford, Judge:
The above-enumerated appeal for reappraisement has been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between tbe parties hereto, subject to tbe approval of tbe Court, as follows:
(1) That tbe involved merchandise consists of radios and parts thereof entered for consumption after the effective date of tbe Customs Simplification Act of 1956 (T.D. 54165) ; that said merchandise is not identified on tbe Final List published by tbe Secretary of tbe Treasury pursuant thereto (T.D. 54521), and that appraisement was accordingly made under Section 402 of tbe Tariff Act of 1930 as amended by said Customs Simplification Act.
*717(2) That on or about the date of exportation, the price at which such or similar merchandise was freely sold or offered in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States was $4.00 each net, packed.
(3) That this appeal may be submitted upon this stipulation, the same being limited to the merchandise and the issue hereinabove and abandoned in all other respects.
Accepting this stipulation as a statement of facts, I find and hold that the involved merchandise was entered or withdrawn from warehouse for consumption on or after February 27, 1958; that said merchandise does not appear on the final list published in T.D. 54521, effective February 27,1958; that export value, as that value is defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165, is the proper basis for the determination of the value of the merchandise here involved, and I find and hold that such statutory value is $4 each, net packed; and that the appeal, having been abandoned insofar as it relates to merchandise not hereinabove described, is dismissed.
Judgment will be entered accordingly.